Citation Nr: 0524889	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty training from October 1979 to 
June 1980.  He had service with the Pennsylvania Army 
National Guard from August 1991 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim of 
entitlement to service connection for a back injury.  

In November 2002, the veteran and his spouse presented 
personal testimony at an RO hearing.  Thereafter, the veteran 
presented personal testimony before the undersigned Veterans 
Law Judge at an October 2003 videoconference hearing.  
Transcripts of the hearings are of record.  

This case was previously before the Board.  In February 2004, 
the Board remanded the issue for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

In February 2004, this case was remanded for development to 
include a VA medical examination to determine the etiology of 
the lumbar spine disability.  The physician was instructed to 
review the claims folder before making a determination.  
Although the physician alleges having reviewed the file, his 
comments lead this veterans' law judge to conclude otherwise.  
The physician begins his report by stating, "This is a 43-
year-old males who states that in August 1992, while service 
in active duty in the Reserves during a training mission, 
patient had a tent fall on him from a high-up position."  
The physician went on to record the history as related by the 
veteran.

Nowhere in the claims folder are there records 
confirming any injury to the low back caused by a 
falling tent pole, or any other incident during ADT or 
INACDUTRA for 1990 through 1996.
Nowhere in the report did the examining physician 
refer to information provided by the veteran in his 
April 1991 Social Security Administration claim 
alleging herniated discs in his back in 1987.  
Nowhere in his report did the examining physician 
mention the September 1989 and February 1990 Medical 
Assessment Forms filed by the veteran with the 
Department of Public Welfare alleging an inability to 
work due to chronic lumbosacral strain and sciatic 
neuropathy.  
Nowhere in his report did the physician refer to the 
medical report of S.V.N., M.D. dated in May 2000, where 
the veteran provided a history of a back injury 
following a motor vehicle accident in 1984.  

Instead, the physician relied on the history provided by the 
veteran, rather than inconvenience himself by reviewing the 
file to verify the facts.  

Because review of the entire file is especially important in 
this case, the file must once again be remanded for 
development.

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a low back disorder since 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be afforded a VA 
orthopedic examination by a physician 
OTHER THAN THE PHYSICIAN WHO EVALUATED 
HIM IN JULY 2004, to determine the 
etiology of the low back disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In the 
report, the physician must provide a 
detailed review of the record, noting the 
dates of the various medical evaluations 
of the back, as well as any treatment and 
diagnosis.  After a review of the claims 
folder and following evaluation of the 
veteran, the physician is requested to 
provide an opinion as to whether it is as 
least as likely as not that the veteran 
sustained a lumbar spine injury in 
service.  If it is not found that the 
veteran sustained a back injury in 
service, does the evidence support a 
finding that the veteran had identifiable 
back pathology prior to service, and if 
so, is it as least as likely as not that 
the any pre-existing back disorder was 
aggravated during military service?  
Complete reasons and bases, to include 
references to any pertinent data, must be 
included in the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the development ordered above 
is not satisfactorily completed, it is 
the responsibility of the AMC/RO to 
return the file to the appropriate 
parties for completion of the remand as 
ordered.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





